FILED
                            NOT FOR PUBLICATION                              JUL 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT CARRASCO GAMEZ, Jr.,                      No. 13-16404

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00760-RCB

 v.
                                                 MEMORANDUM*
UNKNOWN NORRIS, CO II, at ASPC
Florence; WESLEY VALENTINE, CO II
at ASPC Florence, AKA Unknown
Valentine,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Robert C. Broomfield, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Robert Carrasco Gamez, Jr., an Arizona state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
excessive force claim. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013). We affirm in

part, reverse in part, and remand.

      The district court granted summary judgment on Gamez’s excessive force

claim. However, Gamez stated in his verified complaint and verified response to

summary judgment that defendants slammed his face against the floor, took him to

the ground, twisted his hands, and jumped on, kicked, and kneed him, even though

he complied with defendants’ orders and was handcuffed. Thus, viewing the

evidence in the light most favorable to Gamez, he raised a genuine dispute of

material fact as to whether defendants acted maliciously and sadistically. See

Hudson v. McMillian, 503 U.S. 1, 7 (1992) (the “core judicial inquiry” in resolving

an Eighth Amendment excessive force claim is “whether force was applied in a

good-faith effort to maintain or restore discipline, or maliciously and sadistically to

cause harm”); Furnace, 705 F.3d at 1026 (a court reviewing a summary judgment

motion must “assume the truth of the evidence set forth by the nonmoving party”).

Accordingly, we reverse summary judgment on this claim and remand for further

proceedings.

      The district court did not abuse its discretion when it denied Gamez’s

motion to amend his complaint to add claims against previously dismissed


                                           2                                    13-16404
defendants because Gamez failed to allege facts demonstrating that those

defendants were personally involved in causing his injury. See Crowley v.

Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (standard of review); Starr v. Baca,

652 F.3d 1202, 1207 (9th Cir. 2011) (a supervisor is liable under § 1983 only if he

or she is personally involved in the constitutional violation or if there is “a

sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation” (citation and internal quotation marks omitted)).

      Contrary to Gamez’s contentions, the district court did not abuse its

discretion in denying Gamez’s various discovery motions and his motion to

appoint a forensic expert. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir.

2002) (noting the trial court’s broad discretion in discovery matters); Walker v.

Am. Home Shield Long Term Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999)

(setting forth standard of review for appointment of an expert witness).

      Gamez forfeited his right to appeal the denial of his various non-dispositive

motions by failing to file timely objections to the magistrate judge’s orders. See

Fifty-Six Hope Rd. Music, Ltd. v. A.V.E.L.A., Inc., 778 F.3d 1059, 1070 n.4 (9th

Cir. 2015) (a party “forfeit[s his] right to appellate review of the magistrate judge’s

nondispositive order . . . for failure to file any objections with the district court”

(citation and internal quotation marks omitted)).


                                            3                                      13-16404
      Gamez’s contentions concerning appointment of a magistrate judge, delayed

service on Valentine, and denial of his motion to strike are unpersuasive.

      Gamez’s requests for appointment of individual and class counsel, set forth

in his opening brief, are denied.

      Each party shall bear its own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          4                                  13-16404